                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                           NO. 5:15-CR-62-H
                           NO. 5:15-CR-67-H
                           NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,           )
                                    )
     v.                             )
                                    )
DUKE ENERGY BUSINESS SERVICES       )
                                                        ORDER
LLC; DUKE ENERGY CAROLINAS,         )
LLC; and DUKE ENERGY                )
PROGRESS, INC.,                     )
       Defendants.                  )



     Duke Energy Business Services, LLC; Duke Energy Carolinas,

LLC; and Duke Energy Progress, Inc., were sentenced in the United

States District Court for the Eastern District of North Carolina

in Greenville, North Carolina, on May 14, 2015, to a five-year

term of probation.   The term of probation therein imposed has been

satisfied and is therefore terminated.

     This 29th day of May 2020.



                            ___________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#35




       Case 5:15-cr-00068-H Document 146 Filed 05/29/20 Page 1 of 1
